Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Applicant's submission filed on 09/10/2021 has been entered.

Amendments of specification/Reason for Allowance
The amendments of specification submitted on 09/10/2021 was filed after the mailing date of the Notice of Allowance on 08/23/2021. The submission is in compliance with the provisions of 37 CFR 1.312.  Accordingly, amendments of specification is being considered by the examiner. Upon examiner’s consideration, the filing of amendments of specification embody merely the correction of formal matters in the specification does not affect the patentability of claims 1-5, 7-11, 14-18, 21-30, and 32-41 in the instant application. And the allowance mailed 08/23/2021 is incorporated herein for its entirety.

Correspondence

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612